248 F.2d 634
101 U.S.App.D.C. 312
WASHINGTON (D.C.) SANITARIUM ASSOCIATION, a District ofColumbia corporation, Appellant,v.Alice W. PRESCOTT et al., Appellees.
No. 13611.
United States Court of Appeals District of Columbia Circuit.
Argued June 12, 1957.Decided July 3, 1957.

Mr. William J. Donnelly, Jr., Washington, D.C., with whom Messrs. Richard W. Galiher and William E. Stewart, Jr., Washington, D.C., were on the brief, for appellant.
Mr. Alvin L. Newmyer, Jr., Washington, D.C., for appellees.
Before PRETTYMAN, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is a civil action brought in the District Court alleging malpractice by agents of the appellant Association.  Trial was had in that court, and the jury returned a verdict for the appellee, Mrs. Prescott.  On this appeal the Association urges that the service of process was void and that the trial court erred in several respects in its rulings on evidence and in its instructions to the jury.


2
The Association is a District of Columbia corporation, and its president and vice-president were personally served with process within the territorial limits of the District of Columbia.  The service was valid.  In respect to the other issues, we have examined the record and find no error affecting substantial rights of the appellant.  The judgment of the District Court is


3
Affirmed.